Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document     Page 1 of 26




      20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document     Page 2 of 26




        20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11       Desc Main
                            Document     Page 3 of 26
                                                                20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document     Page 4 of 26




       20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document     Page 5 of 26            20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document     Page 6 of 26            20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document     Page 7 of 26             20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document     Page 8 of 26            20-14411
Case 20-14411-mdc   Doc 8   Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document     Page 9 of 26            20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document      Page 10 of 26          20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document      Page 11 of 26          20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document      Page 12 of 26            20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document      Page 13 of 26           20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document      Page 14 of 26




       20-14411




x
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                            Document      Page 15 of 26          20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document      Page 16 of 26




      20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document      Page 17 of 26




       20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11 Desc Main
                                                                20-14411
                            Document      Page 18 of 26
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11
                                                                  20-14411
                                                                           Desc Main
                            Document      Page 19 of 26
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document      Page 20 of 26




         20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document      Page 21 of 26




       20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                            Document      Page 22 of 26




      20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11    Desc Main
                            Document      Page 23 of 26
                                                                  20-14411
Case 20-14411-mdc    Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11   Desc Main
                             Document      Page 24 of 26




          20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11       Desc Main
                            Document      Page 25 of 26
                                                                 20-14411
Case 20-14411-mdc   Doc 8    Filed 11/11/20 Entered 11/11/20 13:43:11       Desc Main
                            Document      Page 26 of 26
                                                                 20-14411
